Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 objected to because of the following informalities:  “wherein the retention unit is table” should be “wherein the retention unit is able”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
“neuromorphic elements which is configured to” in claim 1.
“first signal…configured to” in claim 1.
“capacitive element configured to” in claim 2.
“switching circuit configured to” in claim 2.
“retention unit configured to” in claim 3.
 Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 8, claiming the neural network system comprising the array device of claim 1, as well as the method of performing the processing does not further limit the claim. It is therefore an improper dependent claim.  	

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102 as being unpatentable over Young (US 2016/0342890 A1).

Regarding claim 1, Young teaches An array device comprising: a first array area that includes a neuromorphic element which is configured to multiply a signal by a weight corresponding to a variable characteristic value and that is configured to output a first signal which is a result of processing an input signal using the neuromorphic element; and ([¶0002]"This specification relates to computing neural network inferences in hardware." [¶0022] "The system generates accumulated values from the weight inputs and the activation inputs using a matrix multiplication unit of the special-purpose hardware circuit" [¶0030] "FIG. 3 shows an example architecture 300 including a matrix computation unit. The matrix computation unit is a two-dimensional systolic array 306." The activation inputs are interpreted as a signal being multiplied by characteristic weight value. ) a retention unit that is able to retain the first signal output from the first array area or a second signal which is output when the first signal is input to a predetermined computing unit ([¶0033] FIG. 2, FIG. 3 "The weight fetcher interface 308 can receive the weight input from a memory unit, e.g., the dynamic memory 210 of FIG. 2. The weight fetcher interface 308 can send a corresponding weight input to a distinct top-most cell of the array 306. The top-most cell can be a cell along a top-most row of the array 306. For example, the weight fetcher interface 308 can send weight inputs to cells 314 and 316." From FIG. 2 we can see the matrix computation unit 212 embodied in FIG. 3 can be routed directly back to dynamic memory 210 which is interpreted as a retention unit.  Signal from 212 interpreted as synonymous with second signal output when the first signal is input to a predetermined computing unit. ) and is configured to input the retained first signal or the retained second signal to the first array area. (FIG. 2, FIG. 3 The weight fetcher interface 308 feeds retained second signal directly into the first array area of example cells 314 and 316.).

Regarding claim 8, Young teaches A neural network system comprising the array device according to claim 1 and performing processing of a neural network. ([¶0002]"This specification relates to computing neural network inferences in hardware." [¶0022] "The system generates accumulated values from the weight inputs and the activation inputs using a matrix multiplication unit of the special-purpose hardware circuit" [¶0030] "FIG. 3 shows an example architecture 300 including a matrix computation unit. The matrix computation unit is a two-dimensional systolic array 306.")

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Young and in view of Friedman (US 2016/0224890 A1).

 Regarding claim 2, Young teaches The array device according to claim 1. However, Young does not explicitly teach wherein the retention unit includes a capacitive element that is configured to store a current corresponding to the first signal or the second signal and a switching circuit that is configured to perform charging/discharging switching of the capacitive element.

Friedman teaches a related art of an artificial neural network teaches The array device according to claim 1, wherein the retention unit includes a capacitive element that is configured to store a current corresponding to the first signal or the second signal and a switching circuit that is configured to perform charging/discharging switching of the capacitive element. ([¶0036] " In an implementation of STDP in a neuromorphic network, called binary probabilistic STDP, each electronic neuron remembers its last spiking event using a simple resistor-capacitor (RC) circuit... Thus, when an electronic neuron spikes, several events occur, as described below. In one example, the spiking neuron charges an internal “memory” capacitor to V0, wherein the potential across the capacitor decays according to Vt=V0e−t/RC, with RC=50 ms.") 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neuromorphic apparatus in Friedman with that in Young. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Friedman ([¶0005] “Neuromorphic systems, also referred to as artificial neural networks, are computational systems that permit electronic systems to essentially function in a manner analogous to that of biological systems.”) which is incidental with the stated goal of the invention in Young to compute neural network inferences in hardware.

 Regarding claim 3, Young teaches The array device according to claim 1.  However Young does not explicitly teach wherein the retention unit is configured to retain data after the current corresponding to the first signal or the second signal has been converted into a digital value.

 Friedman who teaches a related art of an artificial neural network teaches The array device according to claim 1, wherein the retention unit is configured to retain data after the current corresponding to the first signal or the second signal has been converted into a digital value. ([¶0062] " Any signal (analog current, which may be digitized by an interface block) at the dendrite d of the neuron 101 (such as from pre-synaptic neurons 102, 103, 104) is received by a memory block 164 (FIG. 3) and stored therein.").

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neuromorphic apparatus in Friedman with that in Young. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Friedman ([¶0005] “Neuromorphic systems, also referred to as artificial neural networks, are computational systems that permit electronic systems to essentially function in a manner analogous to that of biological systems.”) which is incidental with the stated goal of the invention in Young to compute neural network inferences in hardware.

 Regarding claim 4, Young teaches The array device according to claim 1.  However, Young does not explicitly teach wherein the first signal or the second signal which is input from the retention unit to the first array area is synchronized with another signal which is input to the first array area.

 Friedman who teaches a related art of an artificial neural network teaches The array device according to claim 1, wherein the first signal or the second signal which is input from the retention unit to the first array area is synchronized with another signal which is input to the first array area. ([0004] "The essence of our individual experiences is stored in the conductance of the synapses. The synaptic conductance can change with time as a function of the relative spike times of pre-synaptic and post-synaptic neurons, as per spike-timing dependent plasticity (STDP)" [¶0036] "A spiking electronic neuron integrates inputs from other neurons through programmable PCM synapses, and spikes when the integrated input exceeds a pre-determined threshold" [¶0061] "In block 201, in an evaluation phase, the neuron determines if the integrated input value stored in its main memory 153 exceeds the threshold value σ. If the integrated input value exceeds the threshold value, then a firing condition is satisfied, indicating the neuron is spiking." Another signal being synchronized with first or second signal is interpreted as equivalent to the firing signal resulting from the integrated input value being exceeded.).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neuromorphic apparatus in Friedman with that in Young. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Friedman ([¶0005] “Neuromorphic systems, also referred to as artificial neural networks, are computational systems that permit electronic systems to essentially function in a manner analogous to that of biological systems.”) which is incidental with the stated goal of the invention in Young to compute neural network inferences in hardware.

Regarding claim 5, the combination of Young, and Friedman teaches The array device according to claim 4, wherein the first signal or the second signal which is input from the retention unit to the first array area and the other signal which is input to the first array area are both data in discrete unit times, and (Friedman Any signal (analog current, which may be digitized by an interface block) at the dendrite d of the neuron 101 (such as from pre-synaptic neurons 102, 103, 104) is received by a memory block 164 (FIG. 3) and stored therein. digitized analog data is necessarily in discrete unit times.   ) wherein the other signal is a signal which is temporally subsequent to the first signal or the second signal which is input from the retention unit to the first array area. (Friedman [0004] "The essence of our individual experiences is stored in the conductance of the synapses. The synaptic conductance can change with time as a function of the relative spike times of pre-synaptic and post-synaptic neurons, as per spike-timing dependent plasticity (STDP)" [¶0036] "A spiking electronic neuron integrates inputs from other neurons through programmable PCM synapses, and spikes when the integrated input exceeds a pre-determined threshold" [¶0061] "In block 201, in an evaluation phase, the neuron determines if the integrated input value stored in its main memory 153 exceeds the threshold value σ. If the integrated input value exceeds the threshold value, then a firing condition is satisfied, indicating the neuron is spiking." [¶0062] Another signal being synchronized with first or second signal is interpreted as equivalent to the firing signal resulting from the integrated input value being exceeded.  The STDP signal firing is explicitly temporally subsequent.).

 Regarding claim 6, the combination of Young, and Friedman teaches The array device according to claim 4, wherein the first signal or the second signal which is input from the retention unit to the first array area and the other signal which is input to the first array area are output via the same line. (Friedman See FIG. 10A all signals corresponding to a particular neuron are output through the same line.).

Regarding claim 7, Young teaches The array device according to claim 1.  However, Young does not explicitly teach wherein the first array area includes a plurality of different areas including a common line and outputs signals from the plurality of areas as the first signal, and wherein the retention unit is table to retain the second signal which is output when the signals output from the plurality of areas of the first array area are input to the computing unit and is configured to input the retained second signal to one or more of the plurality of areas of the first array area.

Friedman who teaches a related art of an artificial neural network teaches The array device according to claim 1, wherein the first array area includes a plurality of different areas including a common line and outputs signals from the plurality of areas as the first signal, and ([¶0034] "Referring now to FIG. 1, there is shown a diagram of a neuromorphic system 10 comprising a cross-bar array 12 coupled to a plurality of neurons 14, 16, 18 and 20 as a network. These neurons are also referred to herein as “electronic neurons”. In one example, the cross-bar array may have a pitch in the range of about 0.1 nm to 10 μm. The system 10 further comprises synapse devices 22 including variable state resistors 23 at the cross-point junctions of the cross-bar array 12, wherein the synapse devices 22 are connected to axon paths 24, dendrite paths 26 and membrane paths 27, such that the axon paths 24 and membrane paths 27 are orthogonal to the dendrites 26. The terms “axon path”, “dendrite path” and “membrane path”, are referred to hereinbelow as “axon”, “dendrite” and “membrane”, respectively." ) wherein the retention unit is table to retain the second signal which is output when the signals output from the plurality of areas of the first array area are input to the computing unit and is configured to input the retained second signal to one or more of the plurality of areas of the first array area. ([¶0036] "A spiking electronic neuron integrates inputs from other neurons through programmable PCM synapses, and spikes when the integrated input exceeds a pre-determined threshold" [¶0041] "The axons 24 have driver devices X3 on one side of the cross-bar array 12. The driver devices comprise CMOS logic circuits implementing the functions described herein according to embodiments of the invention." [¶0061] "In block 201, in an evaluation phase, the neuron determines if the integrated input value stored in its main memory 153 exceeds the threshold value σ. If the integrated input value exceeds the threshold value, then a firing condition is satisfied" input to driver device X3 interpreted as output from the plurality of areas, driver device interpreted as synonymous with computing unit.  Spiking neuron storing integrated input from other neuron interpreted as retention unit retaining second signal. See FIG. 1, FIG. 2, and FIG. 4 ).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the neuromorphic apparatus in Friedman with that in Young. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Friedman ([¶0005] “Neuromorphic systems, also referred to as artificial neural networks, are computational systems that permit electronic systems to essentially function in a manner analogous to that of biological systems.”) which is incidental with the stated goal of the invention in Young to compute neural network inferences in hardware.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2019/0138892 A1) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SB/Examiner, Art Unit 2124                                                                                                                                                                                                        


/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124